In the
          Court of Appeals
  Second Appellate District of Texas
           at Fort Worth
        ___________________________
             No. 02-22-00256-CV
        ___________________________

IN THE INTEREST OF B.C. AND Z.C., CHILDREN



     On Appeal from the 97th District Court
           Montague County, Texas
       Trial Court No. 2021-0086M-CV


      Before Birdwell, Bassel, and Walker, JJ.
     Memorandum Opinion by Justice Walker
                           MEMORANDUM OPINION

      In two issues with various subissues, Appellant Father appeals the trial court’s

judgment terminating his parental rights to his children, B.C. and Z.C.1       Father

contends that the trial court erred by depriving him of (1) his right to appointed

counsel and (2) his privilege against self-incrimination. We will affirm.

                                 I. BACKGROUND

                           A. PROCEDURAL BACKGROUND

      Based on concerns that Mother, Father, Paternal Grandmother, and Paternal

Grandmother’s boyfriend were using illegal drugs in the home with the children, and

because of concerns that boyfriend might have engaged in sexual misconduct with

B.C., the Texas Department of Family and Protective Services (Department) filed its

March 24, 2021 petition seeking termination of Father’s parental rights to B.C. and

Z.C.2 The only alleged conduct ground was that Father had “knowingly placed or

knowingly allowed the child[ren] to remain in conditions or surroundings which

endanger[ed]” their physical or emotional well-being. See Tex. Fam. Code Ann.

§ 161.001(b)(1)(D). That same day, the trial court entered its ex parte emergency

      1
        We refer to the children using their initials and to other family members by
their relationship to the child. See Tex. Fam. Code Ann. § 109.002(d); Tex. R. App. P.
9.8(b)(2).
      2
        The Department also sought and obtained termination of Mother’s parental
rights to the children upon the grounds that she had filed an unrevoked or irrevocable
affidavit of relinquishment. See Tex. Fam. Code Ann. § 161.001(b)(1)(K). Mother is
not a party to this appeal.


                                            2
order naming the Department as temporary managing conservator of the children.

The order also informed the parents that they may be entitled to appointed counsel:

      YOU HAVE THE RIGHT UNDER §262.102(d), TEXAS FAMILY
      CODE, TO BE REPRESENTED BY AN ATTORNEY. IF YOU
      ARE INDIGENT AND UNABLE TO AFFORD AN ATTORNEY,
      YOU HAVE THE RIGHT TO REQUEST THE APPOINTMENT
      OF AN ATTORNEY BY CONTACTING THE COURT AT 97TH
      JUDICIAL DISTRICT COURT OF MONTAGUE COUNTY, 900
      7TH STREET, ROOM 401, WICHITA FALLS, TEXAS 76301, (940)
      716-8624. IF YOU APPEAR IN OPPOSITION TO THE SUIT,
      CLAIM INDIGENCE, AND REQUEST THE APPOINTMENT OF
      AN ATTORNEY, THE COURT WILL REQUIRE YOU TO SIGN
      AN AFFIDAVIT OF INDIGENCE AND THE COURT MAY HEAR
      EVIDENCE TO DETERMINE IF YOU ARE INDIGENT. IF THE
      COURT DETERMINES YOU ARE INDIGENT AND ELIGIBLE
      FOR APPOINTMENT OF AN ATTORNEY, THE COURT WILL
      APPOINT AN ATTORNEY TO REPRESENT YOU.[3]

      On April 16, 2021, an adversary hearing was held at which Father appeared via

Zoom without an attorney. See id. § 262.201. After this hearing, the trial court

entered temporary orders that contained a notice—identical to the one referenced

above—to the parents of their right to appointed counsel.

      On May 20, 2021, a status hearing was held at which Father did not appear. See

id. § 263.201. On September 16, 2021, an initial permanency hearing was held at

which Father did not appear. See id. § 263.304. And on January 5, 2022, a subsequent

permanency hearing was held at which Father appeared from jail via Zoom and




      3
       This order also appointed an attorney for Mother but not for Father.


                                          3
without an attorney.4 See id. § 263.305. The trial court ordered that Father be

provided that same day with an indigency affidavit form to determine whether he was

eligible to receive appointed counsel. On January 6, 2022, based on the information

Father had provided in this affidavit, the trial court appointed attorney Tiffany Fowler

to represent him. Citing the need for more time to prepare for trial, Fowler moved

for an extension of the case dismissal deadline, which the trial court granted.

      On May 26, 2022—less than a week before the start of trial—Fowler filed a

written motion to withdraw as counsel for Father on the grounds that Father “no

longer wishe[d] to be represented by Tiffany Fowler and wishe[d] to represent himself

or be appointed new counsel.” At the commencement of the trial on June 1, 2022,

Fowler orally moved for a continuance and presented her motion to withdraw as

counsel, citing Father’s displeasure with their “inability to effectively communicate.”

Fowler explained to the trial court that she had attempted to meet with Father before

trial at the jail where he was incarcerated but that Father had refused to speak with her

and instead asked her to file the motion to withdraw. The trial court denied both

motions.

      Before testimony started on the second day of trial on June 24, 2022, Fowler

re-urged her motion to withdraw as counsel for Father, stating that it was her


      4
        The orders entered after the May 20, September 16, and January 5 hearings did
not contain a notice to the parents of their right to appointed counsel. There is no
transcript of these hearings in the appellate record.


                                            4
understanding that Father wished to represent himself. In response to questions from

the trial court, Father said that he had never told Fowler that he wanted to represent

himself, only that he “would rather represent himself than have [Fowler] represent

[him].” This was because he had asked Fowler to “file a motion” for him to have

virtual visitation with the children from jail that Fowler had declined to file. He told

the trial court that he had met with Fowler three times regarding the case and that he

was aware that Fowler had arranged for witnesses to appear at trial on Father’s behalf.

When asked if he had another attorney lined up to represent him, Father answered,

“No. That’s their job to appoint one to me.”

       Fowler acknowledged that she did not file a formal motion for virtual

visitation, citing a trial court policy regarding children visiting incarcerated parents.

However, she did make the request directly to the Department which was denied.

The trial court again denied the motion to withdraw.

       After a bench trial, the trial court found by clear and convincing evidence that

Father had violated ground (D) and that termination was in the best interest of the

children. See id. § 161.001(b)(1)(D), (2).

                                  B. TRIAL EVIDENCE

                             1. James Gibbs’s Testimony

       Gibbs, an investigator for the Department, testified that the Department

became involved with B.C. and Z.C. in March 2021 after receiving a neglectful

supervision intake related to alleged illegal drug use in the home. Gibbs went to

                                             5
Paternal Grandmother’s residence, where she lived with her boyfriend, Mother,

Father, and the children. Father was in the front yard with B.C. and Mother when

Gibbs arrived. Father told Gibbs that Paternal Grandmother’s boyfriend may have

engaged “in some type of inappropriate behavior with the children.” Gibbs informed

Father that there had been allegations of drug use in the home and asked Father to

submit to a drug test. Father told Gibbs that he would fail a drug test because he had

been “living the bachelor lifestyle.” Based on concerns about drug use in the home

and the allegations of the boyfriend’s sexual misconduct with the children, the

Department removed the children from the home.

                                   2. Father’s Testimony

                                       a. Removal

      Father, testifying from jail, denied that he told Gibbs that he would test

positive if he was drug tested. He admitted that he knew that Paternal Grandmother

and her boyfriend were using methamphetamines while Father, Mother, and the

children lived in Paternal Grandmother’s home. Though he invoked the privilege

against self-incrimination when asked about his drug use at the time of removal,

Father also acknowledged that he had “a history of substance abuse problems” and

“an addicted [sic] personality.”

      Father stated that he was concerned that Paternal Grandmother’s boyfriend

had sexually abused B.C. because of suspicious behavior Father had observed one

night while B.C. was asleep and because of “the way [boyfriend] carried himself

                                            6
around [B.C.].” Father also conceded that Z.C., who was born in October 2020, had

never been taken to the doctor between his birth and the children’s removal in

March 2021.

      For most of the case—about nine months—Father had been incarcerated in

multiple counties for charges including assault of a police officer, attempt to take a

weapon, felony evading arrest with a vehicle, burglary of a habitation, three

misdemeanor resisting arrests, and failure to identify.5         Due mainly to these

incarcerations, Father had visited with his children only four times since their

removal.6 While incarcerated, Father underwent a mental health assessment and was

diagnosed as being bipolar, but he characterized this diagnosis as merely “one

person’s opinion,” which he “did not follow.” Father did not know where he would

live after release from incarceration but testified that he desired to go to rehab and

had applied for acceptance into a one-year treatment program.

                            b. Appointment of Counsel

      Father testified that he first requested a court-appointed attorney at the

April 16, 2021 adversary hearing. However, he was not appointed an attorney until


      5
       Father’s criminal history also included felony convictions for burglary of a
building, unauthorized use of a vehicle, and possession of methamphetamine. These
convictions all occurred between 2011 and 2015, before the births of his children.
      6
        Father also explained that he had decided to stop attending the visitations after
observing the distress placed upon B.C. when she was forced to leave him at the end
of the visits.


                                           7
January 6, 2022. He estimated that, during the pendency of the case, he had made at

least a dozen requests for a court-appointed attorney, either by asking his caseworker

or the trial court directly.7 At one point, Father’s caseworker had explained to Father

that the trial court had initially determined that Father was ineligible for an appointed

attorney based on Father’s self-reported income.

                                c. Fifth Amendment

      Father invoked his privilege against self-incrimination to a number of

questions, including:

      1. Had he ever pushed, shoved, or hit Mother or thrown anything at her?

       2. Was he actively using methamphetamines at the time of the removal of the
children in March 2021?

      3. Was Mother actively using methamphetamines in March 2021?

      4. Did B.C. test positive for methamphetamines?8

      The State objected to Father’s assertion of the privilege in response to question

three, arguing that Mother’s drug use did not incriminate Father. Father’s attorney

argued that his answer to that question could be deemed incriminating if Father was

charged with “injury to a child or something like that if the children were [] in his


      7
       According to Father, he also submitted “multiple paperworks [sic]” requesting
a court-appointed attorney for which he never received a response.
      8
       The clerk’s record contains a drug test result that appears to show that B.C.
had tested positive for methamphetamines after being tested on March 30, 2021.
Direct evidence of these test results, however, was not admitted as evidence at trial.


                                           8
care.”9 The trial court ordered Father to answer the question and Father testified that

Mother had been using methamphetamines in March 2021. Father was not ordered

to answer questions one, two, and four.

                          3. Tony Gilliland’s Testimony

      Gilliland was Father’s caseworker and testified that Father was “angry

throughout most of th[e] case.” Communicating with Father was difficult because

Father would often respond angrily and because the Department often did not know

his whereabouts. Also, at visitations Father would sometimes arrive late, leave early,

and scream and cuss at the Department’s staff.

      Gilliland agreed that Father had asked him several times for a court-appointed

attorney and that he had explained to Father that the trial court had determined that

he was ineligible for an attorney based on the wages Father had reported at the

adversary hearing. But Gilliland also explained to Father that he could “reapply” for

appointed counsel—which Father did after the trial court ordered that he be provided

with an indigency form in January 2022.




      9
        The record does not show that Father had ever faced a criminal charge of
injury to a child, but it does show that he had been arrested for abandoning and
endangering a child with criminal negligence on June 24, 2021, apparently for the
same alleged actions underlying this case. The Department reported that this charge
had been dismissed, but there is no indication whether the dismissal was with or
without prejudice.


                                          9
                           4. Nora Nevarez’s Testimony

      Nevarez, who worked as a permanency supervisor for the Department, testified

that she met with Father on May 12, 2021, and asked him if he would like to apply for

a court-appointed attorney. Father declined the application, explaining to Nevarez

that he and Mother were a couple and that he was satisfied with how the case was

being handled by her appointed counsel. According to Nevarez, the trial court asked

unrepresented parents at every court appearance whether they were okay proceeding

without a court-appointed attorney. Nevarez also witnessed Father’s anger and had to

“often” calm him down when he would become disruptive at the Department offices.

                            5. Brian Evans’s Testimony

      Evans testified as a witness for Father. He said that he was Father’s former

employer at a wheel-repair business and described Father as a “very hard worker” and

a “good parent.” Evans explained that he started having concerns about Father’s

drug use when Father moved into Paternal Grandmother’s house:

      “That’s when [Father] started using. It’s a cycle for [Father]. Whenever
      [Father] moves back to his mom’s and his mom gets involved in
      [Father’s] life—I mean, I’ve explain[ed] it to [Father] several times. It’s a
      cycle for [Father].”

      The last time that Evans had seen Father with the children was “two or three

days before” the children were removed in March 2021. Evans could tell that Father

was using drugs and told Father that “he needed to get himself clean and get away

from his mom.”


                                           10
                            6. Frankie Pair’s Testimony

      Pair also testified as a witness for Father. He stated that Father had worked for

him and described Father as a “hard worker.” Also, Pair had been friends with

Paternal Grandmother, and the two used to do drugs together when Father was a

baby. According to Pair, he had not seen Father in “some time” because Pair, as a

recovering addict, did not allow himself to be around “anybody that’s using.”

                                  II. DISCUSSION

                               A. RIGHT TO COUNSEL

      In his first issue, Father argues that the trial court violated his due process

rights in three ways: (1) by failing to appoint an attorney for him for the majority of

the litigation, (2) by failing to inform him of his right to legal representation, and

(3) by failing to consider appointing him a different attorney once a conflict arose

between Father and Fowler.

                  1. The Trial Court’s Appointment Was Timely

      Father argues that the trial court violated his due process rights by failing to

appoint him with counsel “for the first 9.5 months of the litigation.” However, the

record shows—and Father concedes in his appellate brief—that Father did not file an

affidavit of indigency until after the January 5, 2022 hearing. This is fatal to Father’s

complaint.

      There is no doubt that an indigent parent is entitled to appointed counsel when

the government initiates a suit to terminate his parental rights. See Tex. Fam. Code

                                           11
Ann. § 107.013(a); In re B.C., 592 S.W.3d 133, 134 (Tex. 2019). When a parent claims

indigence, the trial court must appoint him with counsel if the trial court determines

that he is in fact indigent. B.C., 592 S.W.3d at 134. However, the trial court may not

make this determination until the parent has filed an affidavit of indigence in

accordance with the Texas Rules of Civil Procedure. Id. (citing Tex. Fam. Code. Ann.

§ 107.013(d); Tex. R. Civ. P. 145(b)); see Tex. Fam. Code Ann. § 263.0061(b).

         Here, there is no dispute that Father appeared at the April 16, 2021 adversary

hearing, that he requested appointed counsel without filing an affidavit of indigency,

and that the trial court denied his request based on Father’s reported income.

Likewise, it is undisputed that Father did not appear before the trial court again until

the January 5, 2022 permanency hearing on the eve of the initial trial setting. At this

hearing, Father again requested appointed counsel and was promptly provided with a

copy of the indigency affidavit, which he completed and returned. The trial court

appointed him with counsel the next day and soon after granted Father a trial

continuance and extended the dismissal date so that his attorney could prepare for

trial.

         Thus, the record is clear that the trial court was not presented with a valid

indigency affidavit until January 5, 2022. It had no authority to appoint Father an

attorney until that time. See B.C., 592 S.W.3d at 134. Accordingly, we hold that the

trial court did not err by not appointing Father counsel until January 6, 2022.



                                           12
2. The Trial Court Adequately Informed Father of His Right to Legal Counsel

      Next, Father contends that the trial court failed to provide him with adequate

statutory notice of his right to appointed counsel as required by Section 263.0061(a)

of the Texas Family Code. Because it is so brief, we will reproduce the entirety of

Father’s appellate argument on this point:

      No statutory warnings appear to have been given to the unrepresented
      Father. See Tex. Fam. Code Ann. § 263.0061(a); [record cite] (Status
      Hearing Order), [record cite] (Initial Permanency Order), [record cite]
      (Subsequent Permanency Hearing Order).[10]

      Thus, Father appears to argue that the trial court violated Section 263.0061(a)’s

notice requirements simply because the written orders entered after the status, initial

permanency, and subsequent permanency hearings did not contain a notice informing

the parents of their right to appointed counsel. We disagree.

      Section 263.0061 requires trial courts to, “[a]t the status hearing . . . and at each

permanency hearing,” inform unrepresented parents of “(1) the right to be

represented by an attorney; and (2) if a parent is indigent and appears in opposition to

the suit, the right to a court-appointed attorney.” Tex. Fam. Code Ann. § 263.0061(a).

It is true that none of the three referenced orders contain a notice of the parents’ right

to appointed counsel. It is also true, however, that Section 263.0061 says nothing


      10
         Though Father flirts with waiving this complaint through inadequate briefing,
see Craaybeek v. Craaybeek, No. 02-20-00080-CV, 2021 WL 1803652, at *5 (Tex. App.—
Fort Worth May 6, 2021, pet. denied) (mem. op.), we will consider it in light of our
directive to liberally construe the briefing rules. Tex. R. App. P. 38.9.


                                             13
about what notices must be contained in the trial court’s written hearing orders, and

Father points to no such authority. Instead, Section 263.0061 requires a trial court to

provide said notice to the parents “at” the hearings in question.

      On this point, Father does not complain that the trial court failed to give him

notice at the adversary and subsequent permanency hearings—the only two hearings

at which he appeared. And it is difficult to envision how the trial court could have

admonished Father of his rights at the hearings at which he failed to appear.

      Further, even if Father had raised such a complaint, nothing in the record

before us—which does not contain any transcripts of the pretrial hearings—shows

that the trial court failed to give him notice at the hearings. Instead, the record

indicates that Father likely did receive adequate notice because Father sought to

invoke his right to appointed counsel at each of the two hearings at which he was

present. Also, Nevarez testified that the trial court had inquired into the status of the

parents’ legal representation at “every court hearing.”

      For these reasons, we hold that Father has not shown that the trial court failed

to inform him of his right to appointed counsel.

           3. No Abuse of Discretion in Denying Motion to Withdraw

      Father argues that the trial court violated his due process rights by denying

Fowler’s requests to withdraw. These denials, Father says, deprived him of his right

to effective assistance of counsel at trial, particularly because he was not given the



                                           14
opportunity to explain to the trial court the reasons why he and Fowler were not

effectively communicating. Again, we disagree with Father.

      We review trial court rulings on the withdrawal or substitution of appointed

counsel for an abuse of discretion. In re C.F., 565 S.W.3d 832, 843 (Tex. App.—

Houston [14th Dist.] 2018, pet. denied); see Burgess v. State, 816 S.W.2d 424, 428 (Tex.

Crim. App. 1991).11 A trial court abuses its discretion if it acts in an arbitrary or

unreasonable manner, without reference to any guiding rules or principles. Walker v.

Gutierrez, 111 S.W.3d 56, 62 (Tex. 2003). A trial court is not required to search for

counsel agreeable to the indigent party, and “personality conflicts and disagreements

concerning trial strategy are typically not valid grounds for withdrawal.” King v. State,

29 S.W.3d 556, 566 (Tex. Crim. App. 2000). Further, the right to counsel may not be

used to obstruct the judicial process or to interfere with the efficient, prompt

administration of justice. Id.; see Carroll v. State, 176 S.W.3d 249, 256 (Tex. App.—

Houston [1st Dist.] 2004, pet. ref’d).




      11
        Though civil in nature, Texas courts often seek guidance from criminal cases
when analyzing issues related to appointed counsel in parental-rights-termination
cases. See, e.g., In re D.T., 625 S.W.3d 62, 73–75 (Tex. 2021); In re M.S., 115 S.W.3d
534, 549–50 (Tex. 2003); In re Howell, No. 14-19-00611-CR, 2019 WL 3795999, at *2
(Tex. App.—Houston [14th Dist.] Aug. 13, 2019, orig. proceeding) (mem. op., not
designated for publication) (per curiam); In re G.H., No. 02-14-00261-CV, 2015 WL
3827703, at *17–18 (Tex. App.—Fort Worth June 18, 2015, no pet.) (mem. op. on
reh’g); Walker v. Dep’t of Fam. & Protective Servs., 312 S.W.3d 608, 624–25 (Tex. App.—
Houston [1st Dist.] 2009, pet. denied).


                                           15
      The trial court’s denials of Fowler’s motions to withdraw were not arbitrary or

unreasonable. The first evidence in the record of any disagreement between Father

and Fowler came by way of Fowler’s written motion to withdraw filed less than a

week before the commencement of trial. At that point, the trial court had already

granted Father a continuance and new dismissal date for the case. It would not have

been unreasonable, under these circumstances, for the trial court to have concluded

that Father’s eleventh-hour request for new counsel was a delay tactic. See Elder v.

Tex. Dep’t of Fam. & Protective Servs., No. 03-10-00876-CV, 2011 WL 4424299, at *3

(Tex. App.—Austin Sept. 20, 2011, no pet.) (mem. op).

      Beyond this, the record shows that Father was generally difficult to

communicate with. Fowler informed the trial court that she had tried to meet with

Father at the jail on the eve of trial but was unsuccessful because Father refused to

speak with her. Gilliland testified that he, too, had had difficulties communicating

with Father and that such attempts were often met with anger.          And Nevarez

confirmed that Father often became upset and needed to be calmed down during his

supervised visitations with the children. Thus, it would have been reasonable for the

trial court to conclude that the appointment of a new attorney to rectify Father’s

communication issues with Fowler would have been futile given Father’s persistent

inability to communicate effectively with others in his case.

      Finally, when the motion to withdraw was re-urged before the second day of

testimony began, Father told the trial court that he wanted new representation

                                           16
because Fowler had declined to file a motion to allow Father to have virtual visitation

with his children from jail. But Father points to no actual deficiency in Fowler’s

representation at trial and agreed that he had met with her three times prior to trial,

that Fowler had scheduled for witnesses to testify on Father’s behalf, and that he had

no substitute counsel available despite his desire not to represent himself. The record

also shows that, upon her appointment, Fowler was present at all scheduled hearings,

filed various motions, attended mediation, cross-examined witnesses, and logged

reasonable objections during the first day of trial. For these reasons, the trial court

could have reasonably concluded that Father’s issues with Fowler were a mere conflict

of personalities rather than any deficiency in representation that would have

prejudiced Father at trial.    See Cavaness v. State, No. 04-17-00517-CR, 2018 WL

3747809, at *5 (Tex. App.—San Antonio Aug. 8, 2018, pet. ref’d) (mem. op., not

designated for publication).

      Accordingly, we conclude that the trial court did not abuse its discretion when

it denied Fowler’s motions to withdraw. We overrule Father’s first issue.

                  B. PRIVILEGE AGAINST SELF-INCRIMINATION

      In his second issue, Father argues that the trial court violated his Fifth

Amendment rights by ordering him to answer, over his invocation of the privilege,

whether Mother had been using drugs at the time of the children’s removal.12


       In his appellate brief, Father also summarily argues that the trial court
      12

inadequately explained to him his right against self-incrimination. We overrule this

                                          17
Specifically, he contends that this answer could incriminate him if he were to be

prosecuted for the offense of abandoning or endangering a child. We overrule this

issue because, even though the trial court erred by requiring Father to answer this

question, such error was not reversible. See Tex. R. App. P. 44.1(a).

                              1. The Trial Court Erred

      A witness may invoke his privilege against self-incrimination in civil cases

whenever an answer might tend to subject him to criminal responsibility. In re Speer,

965 S.W.2d 41, 45 (Tex. App.—Fort Worth 1998, orig. proceeding); see In re A.H.,

No. 02-17-00222-CV, 2017 WL 5180785, at *4 (Tex. App.—Fort Worth Nov. 9,

2017, pet. denied) (per curiam) (mem. op.) (stating that a “termination trial is a civil

proceeding for purposes of the privilege against self-incrimination”). When a witness

invokes the privilege, the trial court must determine whether the invocation appears

to be made in good faith and is justifiable under all of the circumstances. Speer,

965 S.W.2d at 45. “The inquiry by the court is necessarily limited because the witness

need only show that a response is likely to be hazardous to him.” Id. Before requiring

a witness to answer, the trial court must be “‘perfectly clear, from a careful

consideration of all the circumstances in the case, that the witness is mistaken, and

argument for two reasons. First, Father waived this argument through inadequate
briefing because he provides no authority or argument on the issue. Tex. R. App. P.
38.1(i). Second, the trial court did adequately inform Father on the record that he had
the right to not testify concerning anything that would incriminate him and that, if
Father did so, the trial court had the right to make negative inferences from those
invocations.


                                          18
that the answer(s) cannot possibly have such tendency’ to incriminate.” Ex parte

Butler, 522 S.W.2d 196, 198 (Tex. 1975) (quoting Hoffman v. United States, 341 U.S. 479,

488, 71 S. Ct. 814, 819 (1951)). However, the factfinder in a civil trial may draw

negative inferences based upon a witness’s assertion of the privilege.              Speer,

965 S.W.2d at 46 (citing Baxter v. Palmigiano, 425 U.S. 308, 318, 96 S. Ct. 1551, 1558

(1976)).

      Under the circumstances of this case, it was reasonable for Father to fear that

answering the question about Mother’s drug use was likely to be hazardous to him

and could tend to be incriminating.        Father was arrested for abandoning and

endangering a child based on the same nexus of facts underlying his termination

case—that Father had allowed the children to remain in the care of people who were

using methamphetamines. Section 22.041 of the Texas Penal Code provides that

      (b) A person commits an offense [of abandoning or endangering a child]
      if, having custody, care, or control of a child younger than 15 years, he
      intentionally abandons the child in any place under circumstances that
      expose the child to an unreasonable risk of harm.

      (c) A person commits an offense [of abandoning or endangering a child]
      if he intentionally, knowingly, recklessly, or with criminal negligence, by
      act or omission, engages in conduct that places a child younger than 15
      years in imminent danger of death, bodily injury, or physical or mental
      impairment.

      (c-1) For purposes of Subsection (c), it is presumed that a person
      engaged in conduct that places a child in imminent danger of death,
      bodily injury, or physical or mental impairment if:

             ....


                                          19
             (2) the person’s conduct related to the proximity or accessibility of
      the controlled substance methamphetamine to the child and an analysis
      of a specimen of the child’s blood, urine, or other bodily substance
      indicates the presence of methamphetamine in the child’s body . . . .

Tex. Penal Code Ann. § 22.041.

      If Father knew that Mother was using methamphetamines and he still allowed

the children to remain in her care, a strong argument could be made that Father

violated Subsection (b). See id. 22.041(b). Furthermore, the Department had filed

documentation with the trial court showing that B.C. had tested positive for

methamphetamines.      Because of this, Father could have also reasonably feared

prosecution under Subsection (c-1)(2). See id. § 22.041(c-1)(2).

      The Department argues that “it was reasonable for the trial court to have

concluded that [Father]’s answer would not likely incriminate him” because Father’s

endangerment charge was dismissed and because Father did not present specific

evidence to the trial court regarding that charge. These arguments are unavailing.

      First, there is no indication that the charge was dismissed with prejudice and,

therefore, the State could have refiled it anytime within the applicable statute of

limitations—this time bolstered by Father’s statements made under oath. See Tex.

Code Crim. Proc. Ann. art. 12.01(4)(D) (providing a five-year statute of limitations for

abandoning or endangering a child). Second, documents in the clerk’s record strongly

suggest that the trial court knew that Father had been arrested for abandoning or

endangering a child and that B.C. had tested positive for methamphetamines. See In re

                                          20
J.E.H., 384 S.W.3d 864, 869 (Tex. App.—San Antonio 2012, no pet.) (explaining that

“a trial court is presumed to judicially know what has previously taken place in the

case tried before it”) (internal quotations omitted).

      For these reasons, we conclude that the trial court erred by making Father

answer whether Mother was using drugs in March 2021 because Father was justified

in believing that his answer could tend to incriminate him.

                           2. The Error Is Not Reversible

      Our inquiry does not end, though, with the conclusion that the trial court erred;

we must also determine whether the error was reversible. See Tex. R. App. P. 44.1(a).

In civil cases, an error is reversible only if it “(1) probably caused the rendition of an

improper judgment” or “(2) probably prevented the appellant from properly

presenting the case to the court of appeals.” Id. This rule applies to all errors that

occur in civil cases. G & H Towing Co. v. Magee, 347 S.W.3d 293, 297 (Tex. 2011).

Because the error did not prevent Father from presenting the case on appeal, we will

focus our inquiry on whether it probably caused the rendition of an improper

judgment. We conclude that it did not.13


      13
        We note that Father has likely waived this issue by failing to address how this
error led to an improper judgment. See Mullendore v. Muehlstein, 441 S.W.3d 426, 430
(Tex. App.—El Paso 2014, pet. denied) (explaining that the civil appellant bears the
burden of showing harm and waives the issue by failing to do so); In re K.C.R.T.,
No. 02-10-00425-CV, 2011 WL 3426258, at *7 (Tex. App.—Fort Worth Aug. 4, 2011,
no pet.) (mem. op.) (same). But given the weighty nature of the issue as one that
touches upon both parental and constitutional rights, we will perform a harm analysis.


                                            21
      The trial court found by clear and convincing evidence that Father had

“knowingly placed or knowingly allowed the child[ren] to remain in conditions or

surroundings which endanger[ed]” their physical or emotional well-being14 and that

termination was in their best interest.15 See Tex. Fam. Code Ann. § 161.001(b)(1)(D),

(2). There was ample evidence—separate from Father answering affirmatively that

Mother had been using methamphetamines at the time of removal—to support these

findings:

   • Father told Gibbs on the day of removal that Father would fail a drug test that
     day;

   • Father admitted to knowing that Paternal Grandmother and her boyfriend were
     using methamphetamines while the children lived in the home;

   • Father admitted that Z.C. did not see a doctor for the first five months of
     Z.C.’s life;

   • Father acknowledged having a history of substance abuse problems;

   • Father had been concerned that Paternal Grandmother’s boyfriend had sexually
     abused B.C., but B.C. was still present at the home with boyfriend also present
     on the day that Gibbs arrived to investigate;


      14
         The following actions by a parent or other person in the home can support a
finding of endangerment under ground (D): inappropriate, abusive, or unlawful
conduct, In re P.N.T., 580 S.W.3d 331, 355 (Tex. App.—Houston [14th Dist.] 2019,
pet. denied); drug use, In re B.M.S., 581 S.W.3d 911, 917 (Tex. App.—El Paso 2019,
no pet.); and a parent’s prolonged absence due to incarceration, Walker, 312 S.W.3d at
617.
      15
         Courts must consider the well-known Holley factors when making a best-
interest determination. See Holley v. Adams, 544 S.W.2d 367, 372 (Tex. 1976).


                                         22
   • Father had been incarcerated for nine of the fifteen months leading up to trial
     and was still incarcerated at the time of trial;

   • Father visited with the children only four times between removal and trial;

   • Father declined to follow the recommendations of a mental health professional
     who had diagnosed him with bipolar disorder;

   • Evans testified that he could tell that Father was using drugs two or three days
     prior to the children’s removal and that living in the house with Paternal
     Grandmother exacerbated Father’s problems with substance abuse;

   • Pair testified that he had used drugs with Paternal Grandmother and that he
     had not seen Father in “some time” because Pair did not allow himself to be
     around people who were actively using drugs; and

   • Father did not know where he would live upon being released from custody
     and indicated a desire to enter a long-term rehabilitation facility.

      Additionally, the trial court was free to draw negative inferences from Father’s

assertions of his Fifth Amendment privilege in response to questions about whether

Father had ever physically assaulted Mother, whether Father had been using

methamphetamines at the time of removal, and whether B.C. had tested positive for

methamphetamines. See Speer, 965 S.W.2d at 46.

      Thus, even if the trial court had not required Father to answer the question

about Mother’s drug use, there would have been ample evidence to support the trial

court’s Section (D) and best interest findings. For these reasons, we cannot say that

the trial court’s error probably caused the rendition of an improper judgment

terminating Father’s parental rights to the children. See In re C.E.M., 64 S.W.3d 425,

429–30 (Tex. App.—Houston [1st Dist.] 2000, no pet.) (holding in a termination case

                                         23
that any potential error by the trial court in admitting certain evidence did not result in

an improper judgment because other evidence supported the judgment). We overrule

Father’s second issue.

                                 III. CONCLUSION

      Having overruled Father’s two issues, we affirm the judgment of the trial court.


                                                              /s/ Brian Walker

                                                              Brian Walker
                                                              Justice

Delivered: November 23, 2022




                                            24